Title: From James Madison to Thomas Jefferson, 1 May 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. May 1. 1796
I have your favor of the 17 Apl. covering two Extracts one from your notes, the other from mine. The latter corresponds with the recollection which myself, & other members had expressed; and the former with that of Majr. Butler, & with the Journals of the Senate. The Report of the Come. to which you refer, can not be found, tho’ Mr. B. says he knows one was made. This enquiry has been set on foot without your name.
The Treaty question was brought to a vote on friday in Come. of Whole. Owing to the absence (certainly casual & momentary) of one member, & the illness of another, the Committee were divided 49 & 49. The Chairman (Muhlenberg) decided in the affirmative, saying that in the House it would be subject to modification which he wished. In the House yesterday, an Enemy of the Treaty moved a preamble, reciting “that altho’ the Treaty was highly objectionable, yet considering all circumstances, particularly the duration for two years &c, & confiding in the efficacy of measures that might be taken for stopping the Spoliations & impressments &c.” For this ingredient, which you will perceive the scope of, all who meant to persevere agst. the Treaty, with those who only yielded for the reasons expressed in it, ought to have united in voting, as making the pill a bitter one to the Treaty party, as well as less poisonous to the public interest. A few wrongheads however thought fit to separate, whereby the motion was lost by one vote. The main question was then carried in favr. of the Treaty by 51 agst. 48. This revolution was foreseen, and might have been mitigated tho’ not prevented, if sooner provided for. But some who were the first to give way to the crisis under its actual pressure, were most averse to prepare for it. The progress of this business throughout has to me been the most worrying & vexatious that I ever encountered; and the more so as the causes lay in the unsteadiness, the follies, the perverseness, & the defections among our friends, more than in the strength or dexterity, or malice of our opponents. It is impossible for me to detail these causes to you now. My consolation under them is in the effect they have in riveting my future purposes. Had the preamble condemning the Treaty on its merits, exercising the discretionary power of the House, and requiring from the Ex. a stoppage of the spoliations &c, been agreed to, I have reason to believe, the Treaty party would have felt it a compleat defeat. You will be informed by the newspapers of the means practised for stirring up petitions &c, in favr. of the Treaty. The plan was laid in this City & circulated by a correspondence thro’ the Towns every where. In the mean time the Banks, the British Merchts. the insurance Comps. were at work in influencing individuals, beating down the prices of produce, & sounding the tocksin of foreign war, & domestic convulsions. The success has been such as you would suppose. In several neighbouring districts the people have been so deluded as to constrain their Representatives to renounce their opposition to the Treaty. An appeal to the people on any pending measure, can never be more than an appeal to those in the neighbourhood of the Govt. & to the Banks, the Merchts. & the dependents & expectants of the Govt. at a distance. Adieu Affy.
J. M. Jr
